       Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 1 of 18



Todd C. Tucci (Idaho Bar # 6526) (admitted pro hac vice)
Sarah K. Stellberg (Idaho Bar # 10538) (admitted pro hac vice)
ADVOCATES FOR THE WEST
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)
ttucci@advocateswest.org
sstellberg@advocateswest.org

Attorneys for Plaintiff Friends of Cedar Mesa

Stephen H.M. Bloch (UT #7813)
Landon Newell (UT #14738)
SOUTHERN UTAH WILDERNESS ALLIANCE
425 East 100 South
Salt Lake City, UT 84111
(801) 486-3161
steve@suwa.org
landon@suwa.org

Attorneys for Plaintiff Southern Utah Wilderness Alliance


      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH,
                SOUTHERN REGION OF THE CENTRAL DIVISION


 FRIENDS OF CEDAR MESA,                         PLAINTIFFS’ JOINT RESPONSE TO
                                                DEFENDANTS’ MOTION TO DISMISS
        Plaintiff,

 v.
                                                Case No. 4:19-cv-00013-DN-PK
 U.S. DEPT. OF THE INTERIOR et al.,             Case No. 2:19-cv-00266-DN

        Defendants.

                                                District Judge David Nuffer
 SOUTHERN UTAH WILDERNESS                       Magistrate Judge Paul Kohler
 ALLIANCE,

        Plaintiff,

 v.
           Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 2 of 18




    DAVID BERNHARDT et al.,

            Defendants.


                                           INTRODUCTION

           The Friends of Cedar Mesa (“Friends”) and Southern Utah Wilderness Alliance

(“SUWA”) (collectively, “Plaintiffs”) respectfully submit this Joint Response to Defendants’

Motion to Dismiss 1 (“Motion”) in the above-captioned consolidated matter.

           Defendants’ Motion lacks merit for three reasons. First, “final agency action” for

purposes of judicial review under the Administrative Procedure Act (“APA”) is a party-based

principle under which one party may seek administrative relief while a separate party

simultaneously seeks judicial relief of the same agency decision. Thus, the March 2018 leases

are properly before this Court. Second, the case is not moot as the Court can still grant effective

relief to Plaintiffs. At most, Defendants have taken steps to address one of the several causes of

action in this matter. Finally, even if Plaintiffs’ claims are moot, the voluntary cessation

exception to mootness applies. Defendants have not met their burden of (1) making it “absolutely

clear” that the alleged violations cannot be reasonably expected to recur, and (2) demonstrating

that all alleged adverse effects have been “completely and irrevocably” eradicated.

                                           BACKGROUND

           Plaintiffs’ Challenges

           These consolidated cases involve two separate decisions by the Bureau of Land

Management (“BLM”) to offer, sell, and issue thirty-six oil and gas leases on public lands in

southeastern Utah. These are some of the most culturally and archaeologically rich public lands



1
    Docket No. 40, filed August 8, 2019.

                                                    2
         Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 3 of 18



in Utah, and the nation. Located on the doorsteps to Canyons of the Ancients and Hovenweep

National Monuments the leases encompass well-preserved evidence of past peoples and cultures

including cliff dwellings, pueblos, kivas, petroglyph and pictograph panels, ancient roads, and

Chaco-era (circa 900-1150 A.D.) “great houses.”

        Friends filed its complaint challenging the Utah-BLM March 2018 lease sale on February

6, 2019 2, and an amended complaint on May 17, 2019. 3 Friends’ amended complaint included

the following causes of action:

        •    Failure to make a reasonable and good faith identification effort and to assess adverse
             effects, among other violations of the National Historic Preservation Act (“NHPA”),
             54 U.S.C. §§ 300101-320303. 4

        •    Failure to prepare an environmental impact statement (“EIS”) in violation of the
             National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321-4370h. 5

        •    Failure to consider a reasonable range of alternatives to its proposed action, and to
             take a “hard look” and all impacts of the lease sale on (1) cultural and archaeological
             resources, (2) nearby National Monuments, (3) threatened and endangered wildlife,
             and other resources, in violation of NEPA. 6

        •    Failure to consult with the United States Fish and Wildlife Service in violation of the
             Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531-1544. 7

        Friends requested that the Court “vacate” the March 2018 lease sale decision record

(“DR”), finding of no significant impact (“FONSI”), leasing EA (“March 2018 Lease Sale EA”),

and the Cultural Resources Review prepared for that sale. 8 Friends requested further that the

court “[r]everse and set aside” the March 2018 leases. 9



2
  Docket No. 2, filed February 2, 2019.
3
  Docket No. 28, filed May 17, 2019.
4
  Id. ¶¶ 147-52.
5
  Id. ¶¶ 153-57.
6
  Id. ¶¶ 158-64.
7
  Id. ¶¶ 165-69.
8
  Id. at 40.
9
  Id.

                                                  3
         Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 4 of 18



         SUWA filed a complaint challenging the Utah-BLM March 2018 lease sale as well as the

December 2018 lease sale on April 19, 2019. 10 SUWA’s complaint included the following

causes of action:

         •   Failure to analyze reasonably foreseeable greenhouse gas (“GHG”) emissions and
             climate change impacts, in violation of NEPA. 11

         •   Failure to analyze cumulative impacts of oil and gas leasing and development to: (1)
             Bears Ears, Canyons of the Ancients, and Hovenweep National Monuments, (2) lands
             with wilderness characteristics, (3) cultural and archaeological resources, (4) the
             Alkali Ridge Area of Critical Environmental Concern (“ACEC”), and (5) GHG
             emissions and climate change, in violation of NEPA. 12

         •   Failure to provide an opportunity for the public to review and/or comment on the
             December 2018 lease sale, in violation of NEPA and the Federal Land Policy and
             Management Act (“FLPMA”), 43 U.S.C. §§ 1701-1787. 13

         SUWA requested that the Court “vacate” the March 2018 Lease Sale EA and

accompanying FONSI-DR. 14 SUWA likewise requested that the Court “vacate” the December

2018 lease sale Determination of NEPA Adequacy (“December 2018 Lease Sale DNA”) and

accompanying DR. 15 SUWA requested further that the Court “[s]et aside and vacate” all

challenged oil and gas leases issued at the March and December 2018 lease sales. 16

         Defendants’ Decision to Suspend the Leases

         On July 16, 2019, Defendants filed a motion, asserting, “[t]hirty-six oil and gas leases are

at issue in this case and BLM plans to suspend all 36 oil and gas leases.” 17 This includes all the

leases challenged by Plaintiffs from the March and December 2018 lease sales. Defendants




10
   Docket No. 2 (in S. Utah Wilderness All. v. Bernhardt et al, 2:19-cv-00266-RJS), filed April 19, 2019.
11
   Id. ¶¶ 75-82.
12
   Id. ¶¶ 83-89.
13
   Id. ¶¶ 90-93.
14
   Id. at 25-26.
15
   Id.
16
   Id. at 26.
17
   Docket No. 37 at 1, filed July 16, 2019.

                                                         4
         Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 5 of 18



subsequently suspended the December 2018 leases 18 in order to prepare curative NEPA analysis

with regard to GHG emissions and climate change impacts. 19 According to Defendants, BLM

was compelled to take this action “[b]ased on the parallels between the current [case] and [the

decision in WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41 (D.D.C 2019)].” 20 Specifically,

the court in WildEarth Guardians “found that the NEPA documents the BLM relied on in

offering and selling [certain oil and gas] leases did not adequately assess potential impacts

involving [GHG] emissions and climate change.” 21

         When it suspended the December 2018 leases BLM made only two commitments: (1) to

complete “appropriate environmental analyses under NEPA,” and after such analysis is

completed to (2) “issue a new decision concerning this suspension of operations and production

(SOP) of [the suspended leases].” 22

         On August 8, 2019, Defendants filed their Motion to dismiss this action claiming lack of

“final agency action” (with regard to the March 2018 leases) and that Plaintiffs’ challenges were

moot. 23 Defendants first argue that the March 2018 lease sale are not “final agency actions”

because a third-party—who is not a party to this litigation—has a pending appeal of that leasing

decision before the Interior Board of Land Appeals (“IBLA”). Defendants claim that unless and

until the IBLA grants Defendants’ pending motion to remand in that IBLA appeal no other party,

including Plaintiffs, can challenge that March 2018 lease sale in federal court. 24



18
   To date, Defendants have not suspended the March 2018 leases. See Motion at 5 (explaining that BLM will
suspend the leases once the Interior Board of Land Appeal returns jurisdiction over them).
19
   See generally Docket No. 40-3, filed August 8, 2019.
20
   Id. at 1.
21
   Id.
22
   Id. It is immaterial that Defendants’ in their Motion claim – without support – that after completing the curative
NEPA analysis BLM will “will issue a new decision as to each lease that may: (1) cancel the lease; (2) modify it; or
(3) lift the suspension without modification.” Motion at 5. This assertion is not supported by the record.
23
   See generally Motion.
24
   Id. at 6–8.

                                                          5
         Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 6 of 18



         As to the second point, based on its two narrow commitments Defendants assert that the

alleged violations have been completely and irrevocably eradicated, thus rendering this matter

moot. 25 Defendants make this assertion even though they have not committed to: cancel the

leases; address Plaintiffs’ NHPA, ESA, or FLPMA claims; or withdraw the March 2018 Lease

Sale EA and accompanying FONSI-DR or the December 2018 Lease Sale DNA and DR.

         As discussed below, Defendants’ Motion is without merit and should be denied.

         I.       THE MARCH 2018 LEASES ARE “FINAL AGENCY ACTION.”

         Judicial review of claims brought under the APA is limited to “final agency action.” 26

Defendants allege that the March 2018 leases are not “final” because another conservation

organization, WildEarth Guardians, who is not a party to this case, has administratively appealed

those leases to the IBLA. However, it is well-settled that that one party’s administrative appeal

of a decision does not render that decision non-final as to other parties.

         Defendants cite a single case, Acura of Bellevue v. Reich, 27 in support of their position

that no final agency action exists. Reich is inapplicable here. In that case, the same party

simultaneously pursued both an administrative challenge and a federal court action challenging

the same agency decision. The court rejected this approach, and held that a party cannot seek

simultaneous agency reconsideration and judicial review of the same issue. 28 Reich is inapposite

as it did not address whether a third party’s administrative appeal of an agency’s action renders

that action “non-final” as to all possible litigants. 29



25
   Id. at 8-14.
26
   See 5 U.S.C. § 704.
27
   90 F.3d 1403 (9th Cir. 1996).
28
   Id. at 1407–08.
29
   See Ninilchik Traditional Council v. Towarak, Case No. 3:15-cv-00205-JWS, 2016 WL 1559122, at *6 (D.
Alaska April 17, 2016) (distinguishing Reich as “not on all fours” because it failed to “address[] the question
presented by Defendants: whether one party’s administrative appeal of an agency’s action renders that action
nonfinal as to all third parties”).

                                                          6
         Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 7 of 18



         Every court to have considered this issue has answered in the negative—a fact which

Defendants conspicuously ignore. The Third, 30 Fifth, 31 Eighth, 32 Ninth, 33 and D.C. 34 Circuits

have held that finality under the APA is a “party-based concept.” This means “[i]f a party has

sought only judicial review, the agency action can be deemed final and hence reviewable as to

that party, regardless of whether other parties have moved for administrative reconsideration.” 35

An agency decision may therefore “be final with respect to some parties but nonfinal with

respect to other parties.” 36 Although the Tenth Circuit has not directly ruled on this issue, its

recent decision in Farrell-Cooper Mining Company v. U.S. Department of Interior supports this

party-based concept of finality. 37

         Numerous policy considerations support the party-based concept to final agency action.

First, it “serves the interests of fairness by allowing parties seeking judicial review to get it,

rather than making them dependent on the whims of other parties.” 38 As the Third Circuit

persuasively explained, “[i]f any party could render an action nonfinal for all, simply by filing a

petition for reconsideration, . . . parties seeking immediate judicial relief would be forced to wait

until the agency disposed of the reconsideration petitions filed by others.” 39 Second, this

approach furthers Congress’ intent under the APA to relieve parties of the obligation to request

administrative review before seeking judicial relief. 40 This goal would be frustrated if one party’s



30
   W. Penn Power Co. v. U.S. Envtl. Prot. Agency, 860 F.2d 581, 587 (3d Cir. 1988).
31
   City of Arlington, Tex. v. F.C.C., 668 F.3d 229, 238 (5th Cir. 2012), aff’d, 569 U.S. 290 (2013).
32
   Winter v. Interstate Commerce Comm’n, 851 F.2d 1056, 1062 (8th Cir. 1988).
33
   Public Citizen, Inc. v. Mineta, 343 F.3d 1159, 1170 (9th Cir. 2003).
34
   ICG Concerned Workers Ass’n v. United States, 888 F.2d 1455, 1457–58 (D.C. Cir. 1989).
35
   Id. at 1457–58.
36
   Id. at 1458; see also W. Penn, 860 F.2d at 587; Winter, 851 F.2d at 1062.
37
   864 F.3d 1105, 1117 (10th Cir. 2017) (“[i]n multi-party proceedings ․ . . some may seek judicial review and others
may seek administrative reconsideration.”) (quoting Am. Farm Lines v. Black Ball Freight Serv., 397 U.S. 532, 541
(1970), a case often cited as supporting supports the “party-based concept” of finality).
38
   W. Penn, 860 F.2d at 586.
39
   Id. at 587.
40
   Id. at 585.

                                                         7
         Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 8 of 18



decision to file an administrative appeal forced that step on all others, thus foreclosing immediate

judicial review. 41

        Under this well-established approach to APA finality, WildEarth Guardians’ pending

IBLA appeal does not render the March 2018 leases non-final as to the Plaintiffs here. The Court

should therefore deny Defendants’ Motion on this ground.

        II.      PLAINTIFFS’ CHALLENGES ARE NOT MOOT.

        Plaintiffs’ challenges are not moot because there is still a live controversy for which the

Court can grant effective relief. Even if the Court concludes these clams are moot, the “voluntary

cessation” exception to mootness applies here as Defendants fail to meet their burden of (1)

making it “absolutely clear” that the alleged violations cannot be reasonably expected to recur,

and (2) demonstrating that all alleged adverse effects have been “completely and irrevocably”

eradicated.

                 A. Plaintiffs’ Challenges Are Not Moot Because the Court Can Still Provide
                    Effective Relief.

        Defendants bear a “heavy” 42 and “formidable” 43 burden of proving mootness. In

“[d]eciding whether a case is moot, the crucial question is whether granting a present

determination of the issues offered will have some effect in the real world. When it becomes

impossible for a court to grant effective relief, a live controversy ceases to exist, and the case

becomes moot.” 44 “To determine whether any claim remains for review, [the court] must

ascertain what type of relief the [Plaintiffs] seek, and whether [the court] can, at this juncture,




41
   Id.
42
   Cnty of Los Angeles v. Davis, 440 U.S. 625, 631 (1978).
43
   Brown v. Buhman, 822 F.3d 1151, 1166 (10th Cir. 2016).
44
   Abdulhaseeb v. Calbone, 600 F.3d 1301, 1311 (10th Cir. 2010) (quotations and citation omitted).

                                                        8
         Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 9 of 18



afford them meaningful relief.” 45 For the purposes of mootness analysis, “‘any effective relief

whatever’ is expansively defined.” 46

         This case is not moot because there is still a live controversy for which the Court can

grant effective relief. BLM only temporarily suspended the challenged leases and committed to

self-correct just one of the violations Plaintiffs allege—the lack of sufficient NEPA analysis on

GHG emissions and climate change. BLM has not vacated the challenged leases or supporting

decision documents. It also has not agreed to remedy Plaintiffs’ remaining ESA, NHPA,

FLPMA, and NEPA violations.

         This Court can grant effective relief here. For example, the Court could order BLM to

consult with the U.S. Fish and Wildlife Service over potential impacts to ESA species. It could

direct BLM to provide additional opportunities for public involvement in the December 2018

lease sale. It could order BLM to prepare an EIS for the March 2018 lease sale that studies a

wider range of alternatives. It could order BLM to take the requisite “hard look” at impacts to

cultural and archaeological resources, National Monuments, the Alkali Ridge ACEC, and other

resources affected by the March and December 2018 lease sales. It could also vacate the

challenged leases, March 2018 Lease Sale EA and FONSI-DR, December 2018 Lease Sale DNA

and DR, and Cultural Resources Review. Thus, contrary to Defendants’ assertion, Defendants

have not received “all the relief the federal court could have given [them].” 47




45
   Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1110 (10th Cir. 2010) (citing S. Utah
Wilderness All. v. Smith, 110 F.3d 724, 727 (10th Cir. 1997)).
46
   Ctr. for Food Safety v. Salazar, 900 F. Supp. 2d 1, 5 (D.D.C. 2012) (citing City of Erie v. Pap’s A.M., 529 U.S.
277, 287 (2000)).
47
   Motion at 10 (alteration in original) (quoting Wyoming v. U.S. Dep’t of the Interior, 587 F.3d 1245, 1250 (10th
Cir. 2009) (citations and quotations omitted).

                                                          9
        Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 10 of 18



        The cases Defendants cite are inapposite. First, in Southern Utah Wilderness Alliance

(“SUWA I”) 48 the defendants asserted in a declaration submitted with their motion to dismiss that

BLM’s remedial analysis would potentially self-correct the alleged violations, a condition not

present here. 49 In that case, SUWA alleged that BLM failed to comply with NEPA in approving

an oil and gas lease sale. The government suspended the leases and agreed to conduct

supplemental NEPA analysis remedying the deficiencies SUWA raised. The court found that it

could grant no further relief beyond what BLM voluntarily provided and dismissed the case as

moot. 50 In contrast with SUWA I, there are a number of violations here—under the ESA,

FLPMA, NHPA, and NEPA—that BLM’s supplemental analysis will not remedy, and for which

the Court can still grant effective relief.

        SUWA I was also premised on the Court’s determination that a suspended lease does not

constitute an “irreversible and irretrievable commitment of resources” triggering NEPA. 51

However, subsequent cases have made clear that the point of irretrievable and irreversible

commitment occurs at lease issuance. 52 Once issued, an oil and gas lease conveys the “right to

use so much of the leased lands as is necessary to explore for, drill for, mine, extract, remove and

dispose of all the leased resource in a leasehold.” 53 Lease suspension merely pauses surface

development (along with the 10-year lease term and lessee’s obligation to pay rent) 54 but it does




48
   S. Utah Wilderness All. v. U.S. Dep't of Interior, No. 2:06-CV-342-DAK, 2007 WL 2220525, at *2 (D. Utah July
30, 2007) (unpublished).
49
   Docket No. 57-2 (in SUWA I), filed November 06, 2006.
50
   SUWA I, at *2.
51
   Id.
52
   See, e.g., New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 718 (10th Cir. 2009) (“we
conclude that issuing an oil and gas lease without an NSO stipulation constitutes such a[n an irretrievable]
commitment”); see also BLM, H-1624-1 – Planning for Fluid Mineral Resources § I.B.2, at I-2 (Jan. 28, 2013) (“By
law, these impacts must be analyzed before the agency makes an irreversible commitment. In the fluid minerals
program, this commitment occurs at the point of lease issuance.”).
53
   43 C.F.R. § 3101.1-2.
54
   Id. § 3103.4-4(b).

                                                      10
        Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 11 of 18



not revoke the lessee’s right to occupy and develop the parcel at some point. BLM cannot

“annul” this irretrievable commitment of resources with anything less than lease cancellation.

         This case is also unlike Rio Grande 55 and Southern Utah Wilderness Alliance (“SUWA

II”) 56 in which the challenged decisions were withdrawn and replaced by new, superseding

decisions. For example, in Rio Grande, the Tenth Circuit held that a challenge to two ESA

Biological Opinions was moot where, following the filing of the lawsuit, defendants issued a

superseding Biological Opinion. 57 The court explained that the superseding “[Biological

Opinion] establishes a new regulatory framework under which the propriety of [the agency’s]

actions must be judged.” 58 The Court could no longer grant any effective relief because a

decision about the prior Biological Opinions would have been “wholly without effect in the real

world.” 59

         Similarly, in SUWA II, the court held that a NEPA and FLPMA challenge to certain oil

and gas drilling permits (“APDs”) was moot where the defendants withdrew their APD

approvals and agreed to conduct a new decisionmaking process. 60 The court noted that “[a]s a

result [of Defendants withdrawal of the APD approvals], the ‘precise issue’ that Plaintiffs seek to

adjudicate (i.e., the adequacy of air quality protections in the original APDs) ‘is no longer extant’

and will only recur in the context of an entirely new decisionmaking process. . . .” 61 Thus, the

court could no longer grant any effective relief.

         In contrast here, BLM has withdrawn none of the challenged decisions or documents.

The oil and gas leases still exist. The challenged EA, DNA, Cultural Resources Report, and


55
   Rio Grande, 601 F.3d at 1110–15.
56
   S. Utah Wilderness All. v. U.S. Dep’t of the Interior, 250 F. Supp. 3d 1068 (D. Utah 2017).
57
   Rio Grande, 601 F.3d at 1110-15.
58
   Id. at 1111.
59
   Id. at 1112.
60
   SUWA II, 250 F. Supp. 3d at 1085–92.
61
   Id. at 1090–91 (quoting Rio Grande, 601 F.3d at 1119).

                                                         11
        Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 12 of 18



Decision Records are still effective. In fact, Defendants continue to rely on these same analyses

to authorize additional oil and gas leasing decisions in this same area. 62 Thus, the precise issues

Plaintiffs seek to litigate are still “extant” and will not occur in the context of “an entirely new

decisionmaking process.” 63 An adjudication of these issues will therefore “have some effect in

the real world.” 64

        This case is more akin to Colorado Environmental Coalition v. Office of Legacy

Management, which dealt with a challenge to uranium leasing and development on public lands

in southwestern Colorado. 65 The plaintiffs raised various claims under NEPA, including that an

EIS should have been prepared. 66 After the litigation had been filed, the defendant agency

signaled its intent to prepare an EIS and then claimed that such action mooted plaintiffs’ NEPA

challenge. 67 The court disagreed, in part because the defendant had not withdrawn its existing

NEPA analysis or decision record, or cancelled the challenged leases—actions expressly

demanded and prayed for by plaintiffs. 68 On this point, the court stated: “[Defendant] could have

likely rendered this action . . . moot . . . by withdrawing the EA and FONSI and rescinding the 31

leases. It chose not to do so, and so the final actions challenged by Plaintiffs are still properly

before the Court.” 69

        In sum, Plaintiffs have claims and prayers for relief that have not been—and will not

be—addressed by the temporary lease suspension and curative NEPA analysis put in place and




62
   See infra § II.B.ii.
63
   SUWA II, 250 F. Supp. 3d at 1091.
64
   Rio Grande, 601 F.3d at 1110 (internal quotations and emphasis omitted).
65
   819 F. Supp. 2d 1193 (D. Colo. 2011).
66
   Id. at 1201-02.
67
   Id. at 1202–03.
68
   Id. at 1205.
69
   Id.

                                                        12
        Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 13 of 18



promised by BLM. Because the Court can grant effective relief in this matter, Plaintiffs

challenges are not moot. Defendants’ Motion should be denied on this basis.

                 B. The Voluntary Cessation Exception to Mootness Applies.

        Even if Defendants are correct that this Court can grant no effective relief here, a point

Plaintiffs do not concede, this Court must still deny the Motion because the “voluntary

cessation” exception to mootness applies. A defendant’s “voluntary cessation of challenged

conduct does not ordinarily render a case moot because a dismissal for mootness would permit a

resumption of the challenged conduct as soon as the case is dismissed.” 70 A defendant seeking to

moot a case based on voluntary cessation carries a “heavy” and “stringent” burden 71 of

establishing both (1) that it is “absolutely clear” that the allegedly wrongful behavior could not

reasonably be expected to recur, 72 and (2) that interim relief or events have “completely and

irrevocably eradicated the effects of the alleged violation.” 73 Contrary to Defendants’ assertion,

the Tenth Circuit has not held that this burden is “much less stringent” when applied to the

federal government. 74

        Defendants have failed to meet this standard. The first prong is not met because

Defendants’ narrow commitments fail to make “absolutely clear” that the legal violations will be

remedied once BLM lifts the lease suspension, or that the leases will be permanently cancelled.

The second prong is not met because the mere existence of the challenged leases (even while

suspended) and flawed NEPA analysis continues to harm Plaintiffs.



70
   Knox v. SEIU, Local 1000, 567 U.S. 298, 307 (2012).
71
   Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).
72
   City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 n.10 (1982).
73
   Rio Grande, 601 F.3d at 1115.
74
   Compare Motion at 13 (asserting that “[w]hen applied to the voluntary cessation of government actions, these
rules are much less stringent than when applied to private parties”) with Rio Grande, 601 F.3d at 1116 n.15
(declining to “opine here on what explicit measure—if any—of greater solicitude is due administrative agencies in
the application of [mootness]”).

                                                        13
        Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 14 of 18



                           i. Defendants Have not Made Absolutely Clear that the Alleged
                              Violations Will Not Recur.

        Defendants’ limited commitments to temporarily suspend the leases and to prepare

additional NEPA analysis regarding GHG emissions and climate change fail to make “absolutely

clear” that all alleged violations will not recur.

        The lease suspension is insufficient to moot this case as it is, by BLM’s own admission,

merely temporary. BLM expressly anticipates that the suspension will be lifted after the

completion of new NEPA analysis. 75 Courts have made clear that this type of temporary

cessation cannot moot a case. 76 Absent a commitment to cancel the leases and rescind the

decision records at issue, BLM fails to make “absolutely clear” that Plaintiffs’ alleged violations

will not recur.

        Defendants claim that once BLM lifts the lease suspension, it will have corrected the

“alleged procedural flaws about which [Plaintiffs] now complain[].” 77 This is simply not true.

Defendants have not committed to address any of Friends’ alleged violations. Likewise, they

have committed—at most—to address only one of SUWA’s alleged violations. Under such

circumstances, it is “absolutely clear” that Plaintiffs’ remaining alleged violations will recur

rather than the opposite outcome which is required for mootness.




75
   Motion at 5; Docket No. 40-3 at 1 (“BLM has concluded that it is necessary to suspend the above-referenced lease
until the completion of appropriate environmental analyses under NEPA.”).
76
   See, e.g., City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983) (“the case is not moot, since the moratorium, by
its terms, is not permanent.”); Mhany Mgmt., Inc. v. County of Nassau, 819 F.3d 581, 604 (2d Cir. 2016) (finding
case not moot where County did not persuade the court that it “permanently” committed to a new course of action);
Carpenter v. Dep’t of Transp., 13 F.3d 313, 314 n.1 (9th Cir. 1994) (finding case not moot where defendant’s
programmatic change was only temporary); Hooker Chem. Co. v. U.S. Envtl. Prot. Agency, 642 F.2d 48, 52 (3d Cir.
1981) (“[a] controversy still smoulders when the defendant has voluntarily, but not necessarily permanently, ceased
to engage in the allegedly wrongful conduct.”).
77
   Motion at 12; see also id. at 13 (“there can be no reasonable expectation that a future decision from BLM will
suffer from the same alleged flaws about which [Plaintiffs’] now complain[].”).

                                                        14
        Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 15 of 18



         The limited commitments made by BLM here distinguish this case from the decisions

Defendants rely on such as Rio Grande and SUWA II—both of which involved situations in

which the defendants had committed to take (or had already taken) actions to address all alleged

harms (i.e., the defendants had made “absolutely clear” that the alleged violations would not

recur). 78 In contrast, the supplemental environmental analysis here will address just one of the

seven claims that Plaintiffs collectively pursue.

         Finally, the mere possibility of future lease cancellation also fails to make “absolutely

clear” that the violations will not recur. Counsel for BLM suggests, without any record evidence,

that BLM will consider cancelling the leases based on its supplemental NEPA analysis. 79

However, BLM has not committed to this outcome or even suggested it is likely. This

speculative possibility of lease cancellation falls far short of Defendants’ heavy burden of

making clear that the leases will be cancelled. In fact, available evidence suggests that lease

cancellation is unlikely. In WildEarth Guardians v. Jewell, 80 the case which prompted

Defendants to conduct the corrective NEPA analysis here, the court remanded to BLM to

perform an adequate climate change analysis under NEPA of its decision to issue a set of

Wyoming oil and gas leases. 81 BLM performed that NEPA analysis in just three weeks and

simply reaffirmed its original decision, without cancelling or modifying a single lease. 82


78
   Rio Grande, 601 F.3d at 1111-12 (explaining that defendants’ actions completely eradicated plaintiffs alleged
harms); SUWA II, 250 F. Supp. 3d at 1087 (holding that plaintiffs’ alleged harms had “evaporated” based on
defendants commitment to take actions that resolved all of the harms).
79
   See Motion at 5 (citing Exhibit C, which nowhere states that BLM will consider cancelling the leases). But see
Camp v. Pitts, 411 U.S. 138, 142 (1973) (“the focal point for judicial review should be the administrative record
already in existence, not some new record made initially in the reviewing court.”).
80
   368 F. Supp. 3d. 41.
81
   See id. at 85.
82
   See BLM, BLM-Wyoming Supplemental Environmental Assessment for the May 2015-August 2016 Sold and
Issued Leases, DOI-BLM-WY-0000-2019-0007-EA at 2 (May 2019), https://eplanning.blm.gov/epl-front-
office/projects/nepa/121368/172332/209480/20190507.WYWEGvZinke.SupplementalEA_Decision_Record.pdf
(attached as Exhibit 1) (“As a result of this supplemental analysis, it is my decision to select the proposed action
described in the supplemental EA, which is to affirm BLM' s previous decisions to offer and issue leases for the
subject lands.”).

                                                          15
       Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 16 of 18



        Therefore, Defendants have failed to carry their burden to make absolutely clear that the

allegedly wrongful behavior could not reasonably be expected to recur. 83

                        ii. Defendants Have Not “Completely and Irrevocably Eradicated”
                            the Effects of Their Violations.

        Defendants similarly fail to carry their burden as to the second prong of the voluntary

cessation exception, which requires them to prove that interim events have “completely and

irrevocably eradicated the effects of the alleged violation.” 84 Defendants cannot meet this burden

here for two reasons: first, they have not rescinded the underlying NEPA documents and

decisions records (including cultural resource reports) and, importantly, continue to rely on those

same documents to support future oil and gas leasing decisions; second, the mere existence of the

March and December 2018 leases continues to harm Plaintiffs’ interests. These harms exist

regardless of whether the leases are (or are not) suspended.

        First, Defendants continue to rely on its March 2018 Lease Sale EA to justify additional,

more recent, oil and gas leasing decisions in this same region of San Juan County, Utah. For

example, at its recently completed September 2019 lease sale BLM offered and sold nineteen

leases for public lands in southeastern San Juan County, including adjacent to leases offered and

sold at the March and December 2018 lease sales. 85 BLM relied upon and incorporated the

March 2018 Lease Sale EA and accompanying FONSI-DR to avoid analyzing impacts to certain

resources, including those at issue in this litigation. This includes, but is not limited to:

        •   Lands with wilderness characteristics. BLM did not analyze impacts to the Monument
            Canyon or Tin Cup Mesa areas—both at issue in this litigation—because “the March
            2018 Oil and Gas Lease Sale EA disclosed the possible impairment of [those]

83
   See Cnty. of Los Angeles, 440 U.S. at 631.
84
   Id.
85
   See generally BLM, September 2019 Competitive Oil and Gas Lease Sale, Monticello Field Office, DOI-BLM-
UT-0000-2019-0003-OTHER NEPA-MtFO-EA (July 2019), https://eplanning.blm.gov/epl-front-
office/projects/nepa/121035/20000219/250000268/2019-07-25-Sep19-MtFO-DOI-BLM-UT-0000-2019-0003-
EA.pdf (excerpts included in Exhibit 2).

                                                    16
       Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 17 of 18



            Units.” 86 BLM later doubled-down on its reliance on the March 2018 Lease Sale EA,
            stating: “the analysis of impacts to wilderness characteristics does not need to be
            started ‘from scratch’ for every decision.” 87

        •   Cultural resources. BLM declined to analyze potential impacts to cultural resources
            because “cultural resource analysis was completed in the March 2018 EA.” 88 BLM
            stated that it had “incorporate[d] the analysis” from the March 2018 Lease Sale EA,
            claiming that the impacts of the two sales “would be essentially the same.” 89

        •   Fish and wildlife. BLM declined to analyze potential impacts to fish and wildlife
            resources because those impacts “were fully analyzed in . . . the March 2018 [Lease
            Sale] EA.” 90 According to BLM, “[a]ctions and impacts are not changed from those
            disclosed in th[at] NEPA document[].” 91

        BLM similarly relied on the March 2018 Lease Sale EA to support its upcoming

December 2019 lease sale, which includes additional leases in this same region of San Juan

County. 92 In other words, not only have Defendants refused to rescind their approval of the

March 2018 Lease Sale EA and accompanying FONSI-DR but they continue to rely on that same

analysis to support additional oil and gas leasing decisions in this same area.

        Second, Plaintiffs’ declarations establish that the mere existence of the challenged

leases—even while suspended—harms their interests. 93 The issuance of a surface occupancy oil

and gas lease (such as the leases at issue in this litigation) is the “point of no return” at which




86
   Id. at 15 (emphasis added). See also id., App. D at 112 (“Potential impacts to [lands with wilderness
characteristics] from oil and gas leasing are adequately analyzed and documented in the environmental analysis
prepared for the . . . March 2018 [Lease Sale] EA.”).
87
   Id., App. H at 124.
88
   Id. at 17.
89
   Id., App. H at 140.
90
   Id., App. D at 101.
91
   Id.
92
   See BLM, December 2019 Competitive Oil and Gas Lease Sale, DOI-BLM-UT-0000-2019-0005-OTHER NEPA-
EA at 15 (Aug. 2019) (stating that BLM did not analyze impacts to the Monument Canyon lands with wilderness
characteristics unit because “the March 2018 Oil and Gas Lease Sale EA disclosed the possible impairment of the
Unit”), https://eplanning.blm.gov/epl-front-office/projects/nepa/123688/20002533/250003004/2019-08-29-Dec19-
DOI-BLM-UT-0000-2019-0005_Other-NEPA-EA.pdf (excerpts attached as Exhibit 3).
93
   See Declaration of Josh Ewing (attached as Exhibit 4); Declaration of Neal Clark (attached as Exhibit 5);
Declaration of Jeremy Lynch (attached as Exhibit 6).

                                                      17
        Case 4:19-cv-00013-DN-PK Document 43 Filed 09/19/19 Page 18 of 18



BLM makes “an irrevocable commitment to allow some” oil and gas development to occur on a

particular lease. 94

        As Plaintiffs’ supporting declarations explain, lands encumbered by oil and gas leases—

even suspended leases—are therefore less likely to be protected for conservation purposes. 95

Specifically, the mere existence of an oil and gas lease harms plaintiffs and their members by,

among other things: (1) making it more difficult to achieve permanent protective designations for

the leased acreage, and (2) providing BLM with a rationale not to manage the leased acreage for

the protection of resource values, including wilderness characteristics and cultural resources. 96

        For these reasons, Defendants have failed to carry their burden to demonstrate that they

have “completely and irrevocably eradicated the effects of” Plaintiffs alleged violations, and thus

their narrow commitments have not mooted this case.

                                                CONCLUSION

        For the reasons contained herein, this Court should deny the Defendants’ Motion to

Dismiss and allow this case to proceed to the merits.

        Respectfully submitted this 19th Day of September, 2019.


                                                                       /s/ Sarah Stellberg (with permission)
                                                                       Sarah Stellberg
                                                                       Todd Tucci
                                                                       Attorneys for Friends of Cedar Mesa

                                                                       /s/ Landon Newell
                                                                       Landon Newell
                                                                       Stephen Bloch
                                                                       Attorneys for Southern Utah
                                                                       Wilderness Alliance


94
   WildEarth Guardians, 368 F. Supp. 3d at 66 (emphasis in original); see also 43 C.F.R. § 3101.1-2 (describing oil
and gas lease surface use rights).
95
   See, e.g., Decl of Neal Clark ¶¶ 9-14; Decl. of Jeremy Lynch ¶¶ 9-10; Decl. of Josh Ewing ¶¶ 10-11.
96
   Id.

                                                        18
